DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-25 and 27-30 are currently pending.

Claim Objections
Claims 1, 11, 21 and 27-30 are objected to because of the following informalities: 
In claim 1, lines 5-6, please amend “the at least one actuable door, said chute leading to a first receiving station with a second receiving station being positioned below the at least one actuable door” to recite “the at least one  actuatable door, said chute leading to a first receiving station with a second receiving station being positioned below the at least one actuatable door”;
In claim 11, lines 4-6, please amend “the at least two actuable door, at least one of said receiving stations being positioned at any of a lower end of the chute and below the actuable doors” to recite “the at least two  actuatable doors, at least one of said receiving stations being positioned at any of a lower end of the chute and below the  actuatable doors”;
In claim 21, lines 5 and 8, please amend “the at least one acutable door” to recite “the at least one  actuatable door” in each line.
With regards to claims currently numbered 27, 28, 29, and 30, please renumber each claim as number 26 was skipped in the numbering of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, 16, 19-21 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by PERRY et al, US 5,672,039.
Re claim 1:
PERRY teaches an induction system for use with an object processing system, a distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising an urging system (i.e., tilt tray assembly 98) for urging an object from the conveyor to a chute (106) that includes at least one actuatable door (114) for selectively dropping the object through the at least one 
Re claim 11:
PERRY teaches a distribution system in an induction system for use with an object processing system, said distribution system comprising an urging system for urging an object on a conveyor from the conveyor to a chute that includes at least two actuatable doors for selectively dropping the object through the at least two actuatable doors, at least one of said receiving stations being positioned at any of a lower end of the chute and below the actuatable doors (column 7, lines 20-67; column 8, lines 1-12; Figure 4).
Re claim 21:
PERRY taches a method of providing distribution of objects in a pre-processing system or use with an object processing system, said method comprising:
Providing a plurality of dissimilar objects on a conveyor to an urging system (column 7, lines 20-67; column 8, lines 1-12; Figure 4);
Urging an object on the conveyor from the conveyor to a chute that includes at least one actuatable door for selectively dropping the object through the at least one actuatable door (column 7, lines 20-67; column 8, lines 1-12; Figure 4);
Dropping the object from the conveyor to the chute (column 7, lines 20-67; column 8, lines 1-12; Figure 4); and

Re claims 6 and 16:
PERRY teaches the system and method of claims 1, 11, and 21, wherein each receiving unit includes an associated chute (106) (column 7, lines 49-63).
Re claims 7 and 27:
PERRY teaches the system and method of claims 1, 11, and 21, wherein the at least one actuatable door is provided as a pair of doors (114) that both may be opened to drop an object there through (column 8, lines 1-10; Figure 4).
Re claims 8 and 28:
PERRY teaches the system and method of claims 7, 17, and 27, wherein the at least one chute leads to one of the adjacent receiving stations, and the actuatable door is positioned above another of the adjacent receiving stations (Figure 4).
Re claims 9-10, 19-20, and 29-30:
PERRY teaches the system and method of claims 1, 11, and 21, wherein at least one receiving stations includes a conveyor and at least one receiving station includes a mobile carrier (column 6, line 60 – column 7, line 19); wherein the mobile carrier is adapted to move among a plurality of tracks in the object processing system (column 6, line 60 – column 7, line 19; Figure 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of EMERY et al, US 4,622,875.
Re claims 2, 12, and 22:
PERRY teaches the distribution system as claimed in claim 1, but does not teach the urging system includes a forced air system for providing positive air flow at the object in either of two opposing directions.
EMERY teaches a distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising an urging system for urging an object on a conveyor from the conveyor, wherein the urging system comprises a forced air system for providing positive air flow at the object in either of two opposing directions (column 4, line 63 – column 5, line 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of EMERY in the system of PERRY such that the urging system further includes a forced air system for providing positive air flow at the object in either of two opposing directions for the purpose of providing the system with alternative diverting mechanisms commonly used in sorting and distribution conveyor systems.
Claims 4, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of TAYLOR et al, 2017/0330135,
Re claims 4, 14, and 24:
PERRY teaches the distribution system as claimed in claim 1, but does not teach the urging system includes a bi-directional conveyor section.
TAYLOR teaches a distribution system comprising an urging system including a bi-directional conveyor section [0038] [Figures 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of TAYLOR in the system of PERRY such that the urging system includes a bi-directional conveyor section for the purpose of providing the system with alternative diverting mechanisms commonly used in sorting and distribution conveyor systems.

Claims 5, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of BONHAM et al, USD 2002/0170850.
Re claim 5, 15, and 25:
PERRY teaches the distribution system as claimed in claim 1, but does not teach the urging system includes at least on paddle.
BONHAM teaches a distribution system comprising an urging system for urging an object on a conveyor to a chute, wherein the urging system includes at least one paddle [0012] [0017] [0033] [0045].
It would have been obvious to one of ordinary skill in the at before the effective filing date to further incorporate the aforementioned teachings of BONHAM in the .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of BOMBAUGH et al, US 2017/0197233.
Re claims 17-18:
PERRY teaches the distribution system as claimed in claim 11, wherein the at least one chute leads to one of the adjacent receiving stations, and the actuable door is positioned above another of the adjacent receiving stations [Figure 4]. 
PERRY does not teach the pair of doors are triggered to open based on a detected mass of the object.
BOMBAUGH teaches a distribution system wherein the system comprises an urging system for urging an object on a conveyor from the conveyor to a chute that includes a pair of actuable doors, wherein the pair of doors are triggered to open based on a detected mass of the object [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BOMBAUGH in the system of PERRY such that the pair of doors are trigged to open based on a detected mass of the object for the purpose of automating door actuation by designated weight.



Allowable Subject Matter
Claims 3, 13, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876